Exhibit 10.3

 

EXECUTION COPY

 

First Amendment
to
Intercreditor Agreement

 

This First Amendment to Intercreditor Agreement (this “Amendment”) is entered
into as of August 7, 2012, between Bank of America, N.A. (“Bank of America”) in
its capacity as collateral agent for the First Lien Secured Parties (as defined
in the Existing Intercreditor Agreement referred to below) and Wells Fargo Bank,
National Association (“Wells Fargo”) in its capacity as collateral agent for the
Junior Lien Secured Parties (as defined in the Intercreditor Agreement referred
to below) with reference to the following.

 

Recitals

 

A.            Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc. in its capacity as collateral agent for the First Lien
Secured Parties (and predecessor to Bank of America as collateral agent for the
First Lien Secured Parties (as defined in the Existing Intercreditor Agreement
referred to below) and Wells Fargo in its capacity as collateral agent for the
Junior Lien Secured Parties (as defined in the Existing Intercreditor Agreement
referred to below) entered into an Intercreditor Agreement dated as of May 31,
2007 (such agreement the “Existing Intercreditor Agreement”, and the Existing
Intercreditor Agreement as amended by this Amendment and as further amended,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”).

 

B.            The Existing Intercreditor Agreement contemplated that Junior Lien
Obligations (as defined in the Existing Intercreditor Agreement) in addition to
the Indenture Obligations (as defined in the Existing Intercreditor Agreement)
could be issued or otherwise incurred by Universal Hospital Services, Inc. (the
“Company”) or any other Grantor (as defined in the Existing Intercreditor
Agreement) and such additional Junior Lien Obligations would be subject to the
terms of the Existing Intercreditor Agreement.

 

C.            The Company intends to issue certain additional Junior Lien
Obligations consisting of $425,000,000 in aggregate principal amount of Second
Lien Senior Secured Notes due 2020 (including any additional notes issued under
the New Indenture referred to below, the “ New Notes”) issued under the
Indenture dated on or about the date hereof (as amended, amended and restated,
extended, refinanced, supplemented or otherwise modified from time to time, the
“New Indenture”) among the Company and Wells Fargo, as trustee (in such capacity
and together with its successors and assigns, the “New Trustee”), which New
Notes will be secured by the liens granted under the Amended and Restated Second
Lien Security Agreement, dated as of August 7, 2012 between the Company and
Wells Fargo as collateral agent for the Secured Parties (as defined therein) (as
amended, amended and restated, extended, refinanced, supplemented or otherwise
modified from time to time, the “Second Lien Security Agreement”).  The Company
and each other Grantor may in the future issue or otherwise incur additional
Junior Lien Obligations as contemplated by the Existing Intercreditor Agreement.

 

D.            The Existing Intercreditor Agreement is being amended as set forth
herein in order to (i) accurately reflect the agreement of the parties with
respect to the New Notes and any such future additional Junior Lien Obligations,
(ii) acknowledge Bank of America as successor collateral agent for the First
Lien Secured Parties and (iii) pursuant to Section 8.3 of the Existing
Intercreditor Agreement to acknowledge (A) that Obligations in respect of the
New Notes and the related guarantees thereof secured by the Second Lien Security
Agreement are Junior Lien Obligations for purposes of the Existing Intercreditor
Agreement, (B) Wells Fargo as collateral agent for the holders of the New Notes
is a “Junior Lien Representative” and that in such capacity, Wells Fargo, the
holders of the New Notes and the New Trustee are “Junior Lien Secured Parties”
in each case for all purposes of the Intercreditor Agreement.

 

1

--------------------------------------------------------------------------------


 

The parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used in this Amendment and not
otherwise defined are used with the meanings ascribed to them in the Existing
Intercreditor Agreement.

 

2.             Amendments to Existing Agreement.

 

(a)           Section 1.1 of the Existing Intercreditor Agreement is hereby
amended as follows:

 

(i)            in the definition of “Junior Lien Obligations” appearing therein,
replacing each appearance of the words “the Indenture” appearing therein with
the words “each then extant Junior Lien Document”; and

 

(ii)           in the definition of “Junior Lien Security Documents” appearing
therein, deleting the words “so long as the Indenture Obligations are
outstanding,” appearing in clause (a) thereof and the word “thereafter”
appearing in clause (b) thereof.

 

(b)           Section 2.3 of the Existing Intercreditor Agreement is amended by
adding the following paragraph thereto:

 

“Notwithstanding the foregoing, if UHS or any other Grantor shall grant to the
First Lien Collateral Agent any Lien on any additional asset (real, personal or
mixed) to secure the First Lien Obligations, then UHS shall (and shall cause
each such Grantor to) grant to the Junior Lien Collateral Agent a Lien on such
asset to secure the Junior Lien Obligations, which Liens shall be subject in all
respects to the terms of this Agreement, including the priority set forth in
Section 2.1 hereof; provided, however, that Liens in favor of the First Lien
Collateral Agent on cash and cash equivalents to cash collateralize or otherwise
satisfy reimbursement obligations relating to letters of credit issued pursuant
to the First Lien Documents, to the extent permitted by the Junior Lien
Documents,  shall not be subject to the requirement to grant a Lien on such
assets to the Junior Lien Collateral Agent set forth above.”

 

(c)           Section 5.1(a) of the Existing Intercreditor Agreement is deleted
in its entirety and the following is inserted in lieu thereof:

 

“(a)         (i)  If, at any time any Grantor or any First Lien Secured Party
delivers notice to the Junior Lien Collateral Agent with respect to any
specified Common Collateral (including for such purpose, in the case of the sale
or other disposition of all or substantially all of the equity interests in any
Subsidiary, any Common Collateral held by such Subsidiary or any direct or
indirect Subsidiary thereof) that:

 

(A)                               such specified Common Collateral has been or
is being sold, transferred or otherwise disposed of (a “Disposition”) by the
owner of such Common Collateral in a transaction permitted under the Credit
Agreement and under the Junior Lien Documents relating to then outstanding
Junior Lien Obligations; or

 

(B)                               the First Priority Liens thereon have been or
are being released in connection with a Subsidiary that is released from its
guarantee under the Credit Agreement and under the Junior Lien Documents
relating to Junior Lien Obligations then outstanding; or

 

2

--------------------------------------------------------------------------------


 

(C)                               the First Priority Liens thereon have been or
are being otherwise released as permitted by the Credit Agreement or by the
First Lien Collateral Agent on behalf of the First Lien Secured Parties (unless,
in the case of clause (B) or (C) of this Section 5.1(a)(i) such release occurs
in connection with, and after giving effect to, a Discharge of First Lien
Obligations, which discharge is not in connection with a foreclosure of, or
other exercise of remedies with respect to, Common Collateral by the First Lien
Secured Parties (such discharge not in connection with any such foreclosure or
exercise of remedies, a “Payment Discharge”)),

 

then the Junior Liens upon such Common Collateral will automatically be released
and discharged as and when, but only to the extent, such Liens on such Common
Collateral securing First Lien Obligations are released and discharged (provided
that in the case of a Payment Discharge, the Liens on any Common Collateral
disposed of in connection with the satisfaction in whole or in part of First
Lien Obligations shall be automatically released but any proceeds thereof not
used for purposes of the Discharge of First Lien Obligations or otherwise in
accordance with the Junior Lien Documents relating to Junior Lien Obligations
then outstanding shall be subject to Junior Liens and shall be applied pursuant
to Section 4.1). Upon delivery to the Junior Lien Collateral Agent of a notice
from the First Lien Collateral Agent stating that any such release of Liens
securing or supporting the First Lien Obligations has become effective (or shall
become effective upon the Junior Lien Collateral Agent’s release), the Junior
Lien Collateral Agent will promptly, at the Company’s expense, execute and
deliver such instruments, releases, termination statements or other documents
confirming such release on customary terms, which instruments, releases and
termination statements shall be substantially identical to the comparable
instruments, releases and termination statements executed by the First Lien
Collateral Agent in connection with such release. In the case of the sale of
capital stock of a Subsidiary or any other transaction resulting in the release
of such Subsidiary’s guarantee under the Credit Agreement in accordance with the
Credit Agreement, the guarantee in favor of the Junior Lien Secured Parties, if
any, made by such Subsidiary will automatically be released and discharged as
and when, but only to the extent, the guarantee by such Subsidiary of First Lien
Obligations is released and discharged.

 

(ii)           At such time as (1) the First Lien Obligations have been
satisfied in full in cash in accordance with the terms thereof and all
commitments and letters of credit thereunder have been terminated or (2) the
holders of the First Priority Liens have released their First Priority Liens on
all or any portion of the Collateral, the Junior Liens will also be
automatically released to the same extent; provided, however, that (a) in the
case of clause (1) of this sentence, in the event that an Event of Default under
any Junior Lien Document relating to Junior Lien Obligations then outstanding
exists as of the date on which the First Lien Obligations are repaid in full and
terminated as described in clause (1), the Junior Liens on the Collateral will
not be released, except to the extent the Collateral or any portion thereof was
disposed of in order to repay the First Lien Obligations secured by the
Collateral and, thereafter, (x) the Trustee, solely with respect to the
Indenture Secured Parties and the Indenture Obligations, acting at the direction
of the holders of a majority of outstanding principal amount of the Notes, and
(y) each other Junior Lien Representative, solely with respect to the Junior
Lien Secured Parties and the Junior Lien Obligations for which such other Junior
Lien Representative has been designated as the duly authorized representative
pursuant to the applicable Junior Lien Documents, acting at the direction of the
holders of a majority in outstanding principal amount such Junior Lien
Obligations, will have the right to direct the Junior Lien Collateral Agent with
respect to their respective Junior Lien Obligations to foreclose upon the
Collateral (but, in such event, the Junior Liens will be released when such
Event of Default and all other Events of Default under any such Junior Lien
Document cease to

 

3

--------------------------------------------------------------------------------


 

exist), and (b) in the case of clause (2) of this sentence, if the First
Priority Lien Obligations (or any portion thereof) are thereafter secured by
assets that would constitute Collateral, the Junior Lien Obligations will then
be secured by the Junior Liens on such Collateral, to the same extent provided
pursuant to the Junior Lien Security Documents.  If UHS subsequently incurs
obligations under the Credit Agreement or other First Priority Lien Obligations
which are secured by assets of UHS or any other Grantors of the type
constituting Collateral, then the Junior Lien Obligations will be secured at
such time by a Junior Lien on the collateral securing such First Lien
Obligations to the same extent provided by the Junior Lien Documents relating to
Junior Lien Obligations then outstanding.”

 

(d)           Section 8.3 of the Existing Intercreditor Agreement is hereby
amended by inserting the words “, each other extant Junior Lien Document” after
the words “Indenture Documents” appearing in the penultimate sentence of such
Section.

 

(e)           Section 8.21 of the Existing Intercreditor Agreement is hereby
amended as follows:

 

(i)            in the first sentence of such Section, inserting the words “,
each other extant Junior Lien Document” after the words “Indenture Documents”
appearing therein; and

 

(ii)           replacing the last two sentences of such Section with the
following:

 

“Without limiting anything contained herein and for the avoidance of doubt, with
respect to any intercreditor agreements (or similar arrangements) entered into
by Junior Lien Secured Parties (as among themselves) governing the rights,
benefits and privileges among Junior Lien Secured Parties in respect of Common
Collateral as referred to above that have or will have Liens junior to the Liens
securing the then existing Junior Lien Obligations (x) the Trustee, acting on
behalf of the Indenture Secured Parties, and (y) each other Junior Lien
Representative, acting on behalf of the Junior Lien Secured Parties for which
such other Junior Lien Representative has been designated as the duly authorized
representative pursuant to the applicable Junior Lien Documents, may, at the
written request of the Company, enter into and execute on behalf of itself and
the applicable Junior Lien Secured Parties, any intercreditor agreement with any
other Junior Lien Representative on behalf of other Junior Lien Secured Parties
with respect the Common Collateral to the extent permitted under the First Lien
Documents, the Indenture Documents and each other extant Junior Lien Document,
which intercreditor agreement is substantially identical to this Agreement
except that the Liens on the Common Collateral granted to such other Junior Lien
Secured Parties shall be junior and subordinated to the Junior Liens on the
Common Collateral granted to the Junior Lien Secured Parties pursuant to the
Junior Lien Security Documents substantially to the same extent as the Junior
Liens on the Common Collateral are junior and subordinate to the First Priority
Liens granted to the First Lien Secured Parties under this Agreement and the
First Lien Security Documents.  The Trustee and each other Junior Lien
Representative shall be entitled to conclusively rely on an Officer’s
Certificate and an opinion of counsel, at the Company’s expense, that such
intercreditor agreement satisfies the criterion set forth in the preceding
sentence.”

 

4

--------------------------------------------------------------------------------


 

3.             Conditions to Effectiveness.  This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which the First Lien
Collateral Agent and the Junior Lien Collateral Agent shall have duly executed
and delivered to the other counterparts of this Amendment.

 

4.             Limited Effect.  Except as expressly provided by this Amendment,
all of the terms and provisions of the Existing Intercreditor Agreement shall
remain in full force and effect.

 

5.             Continuing Effect.  Each signatory hereto further confirms that
the Intercreditor Agreement is and shall continue to be in full force and effect
and the same is hereby ratified and confirmed in all respects, except that upon
the occurrence of the Amendment Effective Date, all references in the Existing
Intercreditor Agreement to the “this Agreement,” “thereunder,” “thereof,” or
words of similar import shall mean the Intercreditor Agreement as amended by
this Amendment.

 

6.             GOVERNING LAW.  .  THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED
AT AND SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK AND SHALL BE
INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES BOUND HEREBY
DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

7.             Miscellaneous.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Copies of this Amendment signed by all parties hereto shall be
lodged with the Borrower, the First Lien Collateral Agent and the Junior Lien
Collateral Agent.  Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.

 

 

 

BANK OF AMERICA, N.A.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

/s/ Brian J. Wright

 

Name: Brian J. Wright

 

Title: Senior Vice President

 

[Signature Page to First Amendment to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Junior Lien Collateral Agent

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

Name: Lynn M. Steiner

 

Title: Vice President

 

[Signature Page to First Amendment to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Susan L. Wolf

 

Name: Susan L. Wolf

 

Title: Treasurer

 

 

 

 

[Signature Page to First Amendment to Intercreditor Agreement]

 

--------------------------------------------------------------------------------